Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered August 29, 2002. The judgment convicted defendant, upon a jury verdict, of welfare fraud in the third degree and offering a false instrument for filing in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a jury verdict of, inter alia, welfare fraud in the third degree (Penal Law § 158.15). Contrary to defendant’s contention, Supreme Court’s charge “as a whole adequately conveyed to the jury the appropriate standards” (People v Adams, 69 NY2d 805, 806 [1987]). “The test is always whether the jury, hearing the whole charge, would gather from its language the correct rules which should be applied in arriving at [a] decision” (People v Russell, 266 NY 147, 153 [1934]; see generally People v Ladd, 89 NY2d 893, 895 [1996]). Present—Hurlbutt, J.P., Gorski, Smith, Lunn and Pine, JJ.